Appeal by the People from an order of the Supreme Court, Kings County (Slavin, J.), entered January 23, 1981, which, upon granting defendant’s motion to dismiss, dismissed the indictment. Order reversed, on the law, motion to dismiss denied, indictment reinstated and case remitted to Criminal Term for further proceedings on the indictment. The record at Criminal Term indicates that the dismissal was based on the court’s power to control its calendar. We have held that a dismissal for that reason is inappropriate (see People v Lebensfeld, 82 AD2d 925, mot for lv to app den 54 NY2d 763; People v Stein, 70 AD2d 634). Damiani, J. P., Gibbons, Gulotta and Niehoff, JJ., concur.